Citation Nr: 0624778	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to specially adapted housing or to a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active naval service from August 1975 to 
August 1979 and from April 1980 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing requires that the veteran must be 
entitled to service-connected compensation for permanent and 
total disability due to:

(1)  The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or 

(2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity, or 

(3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair, 

(4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  

38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b), requires that the veteran: is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809, 
3.809a.

The veteran's three service-connected disabilities are: 
postoperative left total knee arthroplasty, currently 
evaluated as 60 percent disabling; right knee disability, 
currently evaluated as non-compensably (zero percent) 
disabling; and degenerative disc disease of the lumbosacral 
spine, rated 10 percent disabling.  The veteran has been 
granted a total disability evaluation based on individual 
unemployability (TDIU) from August 1, 2002, due to his 
service-connected orthopedic disorders.

The veteran was evaluated at a VA orthopedic clinic in 
January 2003.  At that time, he was wearing a brace on his 
left knee.  He used a cane to ambulate, and he walked with an 
antalgic gait.  He was morbidly obese, with height of 72 
inches and weight of 285 pounds.  He was advised to exercise 
and lose weight.  His complaint of chronic refractory pain 
was referred to his primary care physician for consideration 
of his participation in a pain management program. 

The veteran's claims file does not contain any records of 
medical treatment dated after a VA outpatient note in April 
2003.  

In written statements to VA, the veteran has contended that 
in his case locomotion without the use of the left knee brace 
and the cane furnished to him by VA is precluded and that he 
is, therefore, entitled to a grant of specially adapted 
housing under the provisions of 38 C.F.R. § 3.809(d).

In the Board's view, the law and regulations as seen in light 
of the facts of this case raise two questions: (1) whether 
the veteran is permanently and totally disabled from 
obtaining and retaining substantially gainful employment by 
reason of his service-connected left knee and right knee 
disabilities, keeping in mind that the grant of entitlement 
to TDIU in his case was based on the impairment attributable 
to a service-connected disability of the lumbosacral spine as 
well as to his service-connected bilateral knee disorders; 
and (2) whether in the veteran's case locomotion, that is, 
ambulation, would be precluded without use of a left knee 
brace or without the use of a left knee brace and a cane.  
Those are questions which require medical judgment.  Because 
the record in this case does not contain sufficient competent 
medical evidence to answer those two questions and to decide 
the claim on appeal, a medical examination and a medical 
opinion are necessary to decide the appeal, and this case 
will be remanded for that purpose.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain copies of the 
records of VA treatment of the veteran 
since April 2003 for orthopedic 
disabilities, to include his service-
connected disabilities of the knees and 
the lumbosacral spine.

2.  The AMC should then arrange for the 
veteran to undergo an examination by a 
specialist in orthopedics, if available, 
or by a physician with appropriate 
training and expertise to evaluate the 
severity of the veteran's current 
orthopedic disorders.  It is imperative 
that the examining physician review the 
pertinent medical treatment records and 
other documents in the claims file.  The 
examining physician should order any 
diagnostic studies which he or she may 
find to be indicated in this case.  

After the records review, a review of the 
results of any diagnostic studies of the 
veteran which he or she ordered, and a 
clinical examination of the veteran, the 
examiner should respond to the following 
questions: 

*	Is there at least a 50 percent 
probability or greater that the 
veteran would be permanently and 
totally disabled from obtaining and 
retaining substantially gainful 
employment by reason of his service-
connected left knee and right knee 
disabilities without reference to 
disability of his spine or to any 
other physical or mental disability?

*	Is there at least a 50 percent 
probability or greater that 
locomotion [ambulation] by the 
veteran is precluded without use of 
a left knee brace or without the use 
of a left knee brace and a cane?

A rationale for the opinions expressed 
should be stated.

3.  The AMC should then re-adjudicate the 
case based on a consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

